Citation Nr: 0737035	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-12 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for ataxia, loss of 
balance, dizziness, and loss of coordination, claimed as 
secondary to service-connected tinnitus and high frequency 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from May 1949 to December 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously before the Board in December 2006, 
at which time the Board remanded the claim for additional 
development.  The requested development has been conducted 
and the claim is now properly before the Board for appellate 
consideration.  



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's ataxia, 
loss of balance, dizziness, and loss of coordination are 
proximately due to or the result of service-connected 
tinnitus and high frequency hearing loss.  



CONCLUSION OF LAW

Ataxia, loss of balance, dizziness, and loss of coordination 
are not secondary to service-connected tinnitus and high 
frequency hearing loss.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.310 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In January 2007, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The January 2007 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed disability 
and service, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  The January 2007 letter also informed the 
veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board finds that the content of the January 2007 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2007 SSOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

Service connection is also warranted for a disability, even 
if it is initially not service connected, which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of the amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)). 

The veteran is seeking service connection for ataxia, loss of 
balance, dizziness, and loss of coordination as secondary to 
service-connected tinnitus and high frequency hearing loss.  
After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for the claimed disabilities.  

As an initial matter, the Board notes that the evidence does 
not indicate, and the veteran does not claim, that his 
equilibrium problems began in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  Indeed, review of the veteran's 
service medical records reveals the veteran did not lodge any 
complaints related to ataxia, loss of balance, dizziness, or 
loss of coordination at either his induction or separation 
examinations in May 1949 and December 1952, respectively, and 
no pertinent findings were reported by the examiners.  

The first indication in the record of an equilibrium problem 
is in July 1986.  At that time, the veteran's hearing was 
being evaluated by VA, and the veteran reported that he had 
episodic dizziness and light-headedness which lasted two to 
three seconds.  A specific diagnosis as to the veteran's 
report of dizziness was not rendered at that time; however, 
subsequent medical records show the veteran continued to 
complain of chronic vertigo, loss of balance, and dizziness 
associated with sudden head movement or changing positions.  
The veteran reported that his vertigo and loss of balance had 
been occurring for the past 20 to 30 years.  See VA 
outpatient treatment records dated June 1994 to April 2001; 
see also August 1995 VA audiology examination.  In April 
2001, the veteran was diagnosed with labrynthitis after 
complaining of getting light-headed when he turned his head.  
A carotid Doppler revealed a normal Doppler ultrasound of 
both carotids.  

In July 2001, the veteran was afforded a VA examination in 
conjunction with his claim.  He stated that, in approximately 
1995, he had begun noticing that his balance was getting 
progressively worse and that it was bad when laying down and 
turning his head.  He also reported that he became 
significantly unsteady when he closes his eyes.  The 
examining physician, J.L., M.D., noted there was evidence of 
peripheral vestibular disease with the veteran's symptoms but 
that no specific diagnosis could be made at the time since no 
diagnostic testing was available for review.  Despite the 
foregoing, a diagnosis of "labyrinthine dysfunction, causes 
yet unspecified," was rendered and Dr. L recommended that an 
auditory brainstem evoked response test and 
electronystagmography be performed in order to determine 
whether the veteran's disability is related to his service-
connected tinnitus and hearing loss.  

In March 2002, Dr. L evaluated the veteran to determine 
whether the etiology of his dizziness was due to his in-
service noise exposure.  Dr. L reported that the veteran's 
electronystagmography (ENG) did not reveal any objective 
labyrinthine dysfunction and that the auditory brainstem 
evoked response test showed weakness in the veteran's right 
ear.  He noted the right ear weakness could be due to the 
severity of the veteran's high frequency hearing loss or 
possibly to retrocochlear disease such as acoustic neuroma.  
Dr. L stated that an MRI of the brain and inner ear should be 
conducted to rule out right-sided neuroma and other possible 
central nervous system disease which could account for the 
veteran's unsteadiness.  He also recommended computerized 
posturography for more specific testing regarding the 
possible causes of the veteran's balance disorder, as well as 
a neurology consultation.  

An MRI of the veteran's brain and internal auditory canals 
was conducted in March 2002 and, in April 2002, Dr. L 
reported that the MRI was normal except for significant age-
related changes.  He stated that the other recommendations 
had not yet been complied with but that he would schedule a 
computerized posturography if requested by VA.  It does not 
appear that VA requested posturography.  

In a statement dated in August 2002, Dr. L reported that the 
veteran underwent electronystagmogram and that balance 
testing was completely normal for both central neural system 
and inner ear findings.  Dr. L noted that the veteran has 
bilateral high frequency hearing loss secondary to noise 
exposure during service but stated that the veteran's 
imbalance problem is not related to his inner ear.  

The Board considers the opinion rendered by Dr. L in August 
2002 to be the most probative medical evidence of record 
regarding the relationship between the veteran's imbalance 
problems and service-connected tinnitus and hearing loss.  In 
making this determination, the Board notes that Dr. L's 
opinion is based upon a complete review of the veteran's 
claims file as well as a battery of tests conducted to 
determine whether the veteran's imbalance problems are 
related to his service-connected tinnitus and hearing loss.  
Dr. L provided a rationale for his conclusion by providing 
the results of each test, specifically noting that the ENG 
did not reveal any objective labyrinthine dysfunction and 
that the MRI of the veteran's brain and internal auditory 
canals was normal except for age-related changes.  Dr. L also 
noted that the right ear weakness shown on the auditory 
brainstem was likely due to the severity of the veteran's 
hearing loss or possibly retrocochlear disease.  

The Board notes that, in support of his claim, the veteran 
has submitted medical records and a written statement dated 
in January 2004 from his private physicians at the E.N.T. 
Consultants of Nevada.  The physician who wrote the January 
2004 statement noted the veteran's history of dizziness, his 
in-service noise exposure, and diagnosis of insulin-dependent 
diabetes.  The physician stated that balance evaluation 
revealed a hypoactive labyrinth on caloric testing and 
positive mild Dix-Hallpike test.  The physician also stated 
that the findings are consistent with labyrinth injury, 
central dizziness, which is probably related to diabetes, and 
mild benign paroxysmal positional vertigo (BPPV).  Based on 
the foregoing, the physician stated that he thinks the injury 
in service is a significant part of the veteran's symptoms, 
but that diabetes and BPPV are modest contributors as well.  

The Board considers the medical evidence and conclusions from 
the veteran's private physician to be competent evidence; 
however, we consider this evidence to be of lesser probative 
value for the following reasons.  As noted, the private 
physician concluded that an in-service injury is a 
significant part of the veteran's symptoms.  However, it is 
not clear to what in-service injury the private physician is 
referring.  In this regard, the Board notes that the private 
physician stated that the current clinical findings are 
consistent with a labyrinth injury, but there is no evidence 
of record which establishes that the veteran incurred a 
labyrinth injury in service.  The veteran has consistently 
reported that he was exposed to significant noise exposure 
during service, including after an X-1 Rocket Plane was fired 
off in close proximity, and the Board notes the veteran's in-
service noise exposure has been conceded.  However, if the 
private physician's statement purports to establish that the 
veteran's in-service noise exposure resulted in a labyrinth 
injury, the physician did not provide an etiological 
foundation for finding that tests conducted 50 years after 
the veteran was separated from service supported this 
conclusion.  In this regard, the Board notes there is no 
indication that the private physician reviewed the claims 
file, including the veteran's service and post-service 
medical records, prior to rendering his conclusion.  

In addition to the foregoing, the Board notes the private 
physician attributed the veteran's dizziness to his diabetes 
and stated that BPPV is a modest contributor to his symptoms 
as well.  In this regard, the Board again notes that the 
private physician failed to provide a rationale for his 
conclusions and did not specifically identify which of the 
veteran's current symptoms he believes are related to his 
military service in general or his service-connected tinnitus 
and hearing loss specifically, based upon his findings.  In 
sum, the Board finds that the January 2004 private medical 
opinion is very cursory as compared to the opinion rendered 
by the VA physician and is, therefore, ascribed lessened 
probative value as to whether the veteran's current symptoms 
are related to his service-connected disabilities.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion); see also Sklar 
v. Brown, 5 Vet. App. 140 (1993) (holding probative value of 
a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical findings, and probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion).

The Board emphasizes that in accepting the August 2002 VA 
opinion over the opinion provided by the veteran's private 
physician, we are not questioning the veteran's credibility 
to describe his experiences in service or his symptoms since 
service.  Instead, the Board is questioning only the 
veteran's competency, as a layperson, to diagnose the 
etiology of his ataxia, loss of balance, dizziness, and loss 
of coordination, which is a medical question requiring 
professional analysis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  We recognize that lay statements may 
be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms, see, e.g., Jandreau 
v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  However, the determination as to etiology and nexus 
in this case requires sophisticated, professional opinion 
evidence, and as noted above, the most probative medical 
evidence of record preponderates against a finding that the 
veteran's current imbalance problems are related to his 
service-connected tinnitus and hearing loss.  See Hickson, 
supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for ataxia, loss of balance, dizziness, and loss 
of coordination as secondary to service-connected tinnitus 
and hearing loss, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for ataxia, loss of 
balance, dizziness, and loss of coordination, claimed as 
secondary to service-connected tinnitus and high frequency 
hearing loss, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


